Citation Nr: 1539012	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for uterine fibroids.

2.  Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an increased compensable rating for fracture of the right fifth metatarsal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Thereafter, jurisdiction over the Veteran's case was transferred to the RO in San Diego, California, and then to the Pittsburgh RO.  
	
This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in February 2009.  The Board finds that the AOJ substantially complied with the mandates of the Board remand.  The Veteran was provided a foreign medical examination and the service-connected disabilities at issue were evaluated.  As such, the Board concludes that there has been substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

In the August 2015 brief on appeal, the Veteran's representative raised the issue of entitlement to service connection for right foot disabilities as secondary to the service-connected right 5th metatarsal fracture and entitlement to service connection for a psychiatric disorder as secondary to the service-connected disabilities.  To the extent these issues have not yet been adjudicated, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected uterine fibroids are not manifested by symptoms that require continuous treatment or displacement of the uterus with adhesions and irregular menstruation.    

2.  The Veteran's service-connected lumbosacral strain is manifested by pain and painful motion, radiating pain, tenderness to the lumbar spine on palpation, intermittent muscle spasm not resulting in abnormal gait, forward flexion not functionally limited to 60 degrees which is productive of slight limitation of motion, and mild impairment with characteristic pain on motion.  

3.  The Veteran's service-connected lumbosacral strain has not been shown to produce muscle spasm or guarding severe enough to result in abnormal gait; abnormal spinal contour; combined range of motion functionally limited to 120 degrees or less; incapacitating episodes of IVDS requiring more than two weeks of bed rest during a 12 month period; ankylosis in the thoracolumbar spine; moderate or severe limitation of motion; moderate or severe IVDS with recurring attacks; lumbosacral strain with muscle spasm on extreme forward bending with loss of lateral spine motion unilateral, in the standing position; or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending, or loss of lateral motion with abnormal mobility on forced motion.  

4.  For the entire period of the appeal, the service-connected fracture of the right fifth metatarsal is healed, is manifested by tenderness on the lateral side of the 5th metatarsal, and has not caused moderate functional impairment or injury.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for the assignment of a compensable rating for uterine fibroids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.116, Diagnostic Codes 7613, 7622 (2015).

2.  For the entire period of the appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002, 2014); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 4(2015).  

3.  For the entire period of the appeal, the criteria for the assignment of a compensable rating for the service-connected fracture of the right fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in July 2003, prior to the initial adjudication of the claims, and in March 2006, February 2009, and July 2010.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in the December 2014 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2003 and private treatment records from P. Family Practice are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA provided examinations in August 2003, February 2005, and April 2011 to obtain medical evidence as to the nature and severity of the service-connected disabilities.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file and/or solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are descriptive and address the criteria necessary to evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, it has not been suggested that the Veteran's service connected disabilities on appeal have worsened since her last examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

In the August 2015 brief on appeal, the Veteran's representative argued that the examination of the uterine fibroids was inadequate because the examination did not include a pelvic examination.  The representative argued that this issue should be remanded for another examination.  However, the Board finds that the April 2011 examination was adequate for rating purposes even though a pelvic exam was not conducted.  The rating criteria for rating uterine fibroids, set forth in Diagnostic Code 7613, indicate that a disability of the uterus is rated according to symptoms.  Diagnostic Code 7813 and the general rating formula for a disease of the female reproductive organ indicates that the disease is rated according to whether the symptoms require or do not require continuous treatment or are not controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 7613.  The VA examinations of record address the criteria set forth in the general rating formula in 38 C.F.R. § 4.116; the VA examination reports address the symptoms and treatment due to the uterine fibroids.  No where in the VA regulations is it stated that a pelvic examination is required for rating fibroids, and the Veteran's representative did not cite any authority to support the suggestion that a pelvic examination was needed.  Thus, the Board finds that the VA examination reports are adequate and additional examination including pelvic examination is not necessary.    

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

3.  Increased Rating for Uterine Fibroids

The Veteran asserts that a compensable rating should be assigned for her service-connected uterine fibroids because the fibroids cause a longer period of menstruation (10 to 12 days instead of 3 to 5 days); she has extreme pain at the beginning of menstruation, and she has a much heavier flow.  See the June 2004 notice of disagreement.  

The service-connected uterine fibroids are evaluated zero percent disabling under Diagnostic Code 7613.  Diagnostic Code 7613 provides the rating criteria for evaluation of diseases, injuries or adhesions of the uterus.  This disability, in turn, is rated under the General Rating Formula for Disease, Injury, or Adhesions of the Female Reproductive Organs.  38 C.F.R. § 4.116.  Under the formula, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment for control; and a maximum 30 percent rating is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7613. 

Diagnostic Code 7622 provides the rating criteria for displacement of the uterus.  With marked displacement and frequent or continuous menstrual disturbances a 30 percent rating is warranted.  When there is adhesions and irregular menstruation, a 10 percent evaluation is warranted.  38 C.F.R. § 4.116, Diagnostic Code 7622. 

The Board finds that a compensable rating is not warranted for the uterine fibroids when the disorder is evaluated under Diagnostic Code 7613.  The rating criteria are clear that a compensable rating requires continuous treatment.  The weight of the evidence does not show that the Veteran's service-connected uterine fibroids cause symptoms that require continuous treatment.  At an August 2003 VA examination, the Veteran reported that she experienced heavy menstruation lasting approximately five to seven days with copious bleeding.  She had pain with the menses.  She did not have any lethargy, weakness, anorexia, or weight loss.  The assessment was uterine fibroids.  The examiner indicated that no fibroids were palpated that day.  It was noted that the Veteran did have painful menses with somewhat excessive bleeding which did not impact her daily living.  

The February 2005 VA examination report indicates that the Veteran reported that she had menses every month and significant dysmenorrhea which she treated with ibuprofen.  She denied a history of menorrhagia.  The assessment was uterine leiomyomata by history with no symptoms of pelvic pressure or menorrhagia.  An April 2005 VA treatment record indicates that the Veteran reported that her menses varied, her menses were usually heavy once a month, and she had a lot of cramping with the menses.  

An August 2010 VA gynecological consult report indicates that the Veteran reported having menses every 28 days; the duration was 6 days.  She reported that her flow was heavy for the first day and a half, then it tapered to moderate and then to light.  She reported having intermenstrual bleeding in January 2010; she reported having intermenstrual bleeding four or five times in the past six years.  

The April 2011 foreign medical examination report indicates that the Veteran reported having severe dysmenorrhea for the first two days of her menstrual period and the period lasts eight days and is accompanied by headaches lasting a week or so.  Her cycle was 21 days and during the two days of severe pain, the Veteran either does not work or has reduced work capacity.  She reported that the symptoms have worsened over the past six or seven years.  The examination report indicates that there is no inter-menstrual bleeding.  It was noted that the Veteran had dysmenorrhea which was markedly disabling every month and the only treatment has been analgesic.  

The Board finds that the weight of the evidence does not establish that continuous treatment of any type has been medically recommended by a physician for treatment of her fibroids.  The record does not show that the Veteran is undergoing any continuous treatment for her fibroids.  The evidence shows that the Veteran has heavy bleeding and cramping during her menses and she treats the symptoms with analgesics.  The lay and medical evidence does not show that the Veteran continuously treats the uterine fibroids.  

The rating criteria are clear that a compensable rating requires continuous treatment.  A preponderance of the evidence in this case does not support that the Veteran is in continuous treatment for her fibroids.  Therefore, the benefit of the doubt doctrine does not apply and a compensable rating must be denied under Diagnostic Code 7613.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board finds that a compensable rating is also not warranted for the uterine fibroids when the disorder is evaluated under Diagnostic Code 7622.  There is no competent evidence of record documenting that the Veteran experiences marked displacement of the uterus.  There is no competent evidence of adhesions and irregular menstruation.  The weight of the evidence shows that the Veteran has a regular menstrual cycle which was a 21 to 28 day cycle.  She had intermittent inter-menstrual bleeding; she reported having intermenstrual bleeding 5 or 6 times in the past 6 years.  As such, there is no evidence of irregular menstruation.  A higher compensable rating is not warranted under Diagnostic Code 7622.  A preponderance of the evidence in this case does not support a compensable rating under Diagnostic Code 7622.  Therefore, the benefit of the doubt doctrine does not apply and a compensable rating must be denied under Diagnostic Code 7622.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected uterine fibroids.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected uterine fibroids is adequate in this case.  A zero percent rating is assigned for symptoms that do not require continuous medication; this contemplates the Veteran's current symptoms.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Accordingly, referral of this case for extra-schedular consideration is not in order.

4.  Increased Rating for Lumbosacral Strain. 

The Veteran asserts that a higher disability rating should be assigned to the service-connected lumbosacral strain because she experiences continuous back pain throughout the day, she wears a back brace specifically built for her back, she has fatigue and weakness, the chronic pain from the lumbosacral strain has caused sciatica in both sides of the body, and she uses a TENS unit that breaks up her back spasms and helps ease the pain in the lower back.  See the June 2004 notice of disagreement.  

Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003). 

Under the provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003). 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. 

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

Under Diagnostic Code 5289, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine. 

Rating criteria for diseases of the spine in effect from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.  Id.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Initially, the Board notes that the regulations for rating disabilities of the spine were twice revised during the pendency of the appeal.  The first amendment, pertaining to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002). 

The second amendment, pertaining to general diseases of the spine, became effective on September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Consideration of the former rating criteria for rating spine disabilities

The service-connected lumbosacral strain was initially rated under the former Diagnostic Code 5295.  See the August 1990 rating decision.  The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain under the former Diagnostic Code 5295.  The weight of the competent and credible evidence establishes that the Veteran's service-connected lumbar strain is manifested by characteristic pain on motion; radiating pain; tenderness to the lumbar spine on palpation; and intermittent muscle spasm.  

The Veteran's lumbar spine disability does not meet the criteria for a disability evaluation in excess of 10 percent under Diagnostic Code 5295.  There are no findings of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  There are no findings of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or loss of lateral motion.  

While "marked" is not defined, on VA examination in August 2003,  the Veteran demonstrated full range of motion with forward flexion from zero to 95 degrees; extension from zero to 35 degrees; lateral flexion from zero to 40 degrees on the left and right with pain at 30 degrees on the left; and bilateral rotation from zero to 35 degrees.  The examiner noted that the Veteran only had pain on lateral flexion at 30 to 40 degrees on the left.  There was no muscle spasm, weakness, or tenderness.  The Veteran had no postural abnormalities or fixed deformities.  Musculature of the Veteran's back was noted to be within normal limits.  The examiner indicated that the Veteran had chronic lumbosacral strain which was mild in nature with minimal decreased range of motion with lateral flexion and no impairment or direct tenderness.   

VA treatment records dated in November 2003 indicate that the Veteran reported having chronic low back pain and muscle spasm.  Physical examination revealed point tenderness on the entire midline spine with paraspinal muscle spasm.  The diagnosis was musculoskeletal pain with exacerbation of chronic low back pain with possible right L5 radiculopathy.  VA treatment records show that the Veteran sought treatment in the emergency room for low back pain in November 2003 and December 2003.  
 
VA treatment records show that the Veteran sought treatment for low back pain in 2004.  She sought treatment for the low back pain in urgent care and the emergency room in January 2004, May 2004, and July 2004.  A February 2004 VA treatment record indicates that there as full range of motion of the low back.  A May 2004 VA pain clinic record indicates that the Veteran had discogenic low back pain and lumbar radiculopathy left greater than right.  It was noted that there was decreased forward flexion due to the pain.  A June 2004 physical therapy note indicates that the Veteran had low back pain with marked muscle tightness which caused postural dysfunction and irritation of the sacroiliac.  It was noted that the pain was significantly decreased with treatment.  In an undated statement, the Veteran's massage therapist indicated that the Veteran's lumbosacral ligament area was always in a state of different degrees of muscle spasms.  

A February 2005 VA examination report indicates that the Veteran reported that she had to roll out of bed in the morning due to pain and could not raise up rapidly.  She reported difficulty standing for one hour, and asserted that she had to constantly change position.  She reported experiencing discomfort in her back after sitting for 10 to 15 minutes.  The discomfort in her back flared up on a daily basis in association with normal movements.  She had a significant increase in symptoms approximately every other day.  She reported that in the past 12 months, she had repeated episodes of discomfort in her back that flare-up with such intensity that she was required to visit the emergency room, and as a result, she had been unable to work and the amount of disability days added up to probably six months where she was totally incapacitated.  

On physical examination, the Veteran was forced to roll over to get on the examination table.  She displayed tenderness at the lumbosacral level.  She had some degree of painful limitation of motion.  Forward flexion of the thoracolumbar spine was to 70 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 20 degrees bilaterally.  There was pain with motion.  The examiner stated that the Veteran had definite disability in the back and she had functional impairment in the low back associated with any repetitive bending, heavy lifting, or prolonged standing type activities.  There was no indication of instability or incoordination.  Weakness secondary to pain was an additional factor.  Fatigability was not an issue.  

A February 2005 VA neurologic examination report noted that the Veteran was able to bend over trying to touch her toes from a standing positon with the fingers remaining 3 inches from the ground.  Strength was normal in both lower extremities.  There was no atrophy, fasciculations, involuntary movements, or tremors.  Reflexes were 2+ and equal.  She was able to walk across the room and walk on toes and heels with minimal difficulty.  The diagnosis was lumbosacral strain but no lumbar radiculopathy.    

The April 2011 foreign medical examination report indicates that the Veteran reported experiencing pain in the low back with pain that radiated to the buttocks and down the legs once or twice a week.  She reported that the pain was exacerbated by sitting for more than an hour, walking for 200 yards, standing for 15minutes, and lifting more than 6 kilograms.  She avoided bending.  It was noted that the Veteran took medication and did stretching exercises and the pain usually improved during the day.  Examination revealed an area of tenderness and pain to deep palpation in the lumbar region.  The Veteran was able to bend until her fingertips reached the ankles, 90 degrees more or less, and she had pain with all movements.  All other movements were through full ranges of motion with pain at the extremes.  X-ray examination of the lumbosacral spine was normal.  The examiner indicated that the low back syndrome was moderately disabling.

For the time period of the appeal, the weight of the competent and credible evidence shows that the Veteran's service-connected lumbosacral strain more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5295, which is lumbosacral strain with characteristic pain on motion.   

The medical evidence shows that the Veteran has lateral spine motion on the left and right.  There is evidence of occasional muscle spasm, but no findings of muscle spasm on extreme forward bending.  Of note, the Veteran was able to bend forward at multiple examinations without triggering muscle spasms.  There is also no evidence of abnormal mobility on forced motion.  The service-connected lumbosacral strain is not shown to be manifested by severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

In light of these findings, the Board concludes that a disability evaluation in excess of 10 percent is not warranted under the former Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003). 

The Board has considered other diagnostic codes pertinent to the lumbar spine.  A disability rating in excess of 10 percent is not warranted under Diagnostic Code 5292, limitation of motion of the lumbar spine.  The weight of the competent and credible evidence does not demonstrate moderate or severe limitation of motion of the lumbar spine.  

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
As described, the weight of the competent and credible evidence shows that the Veteran's service-connected lumbosacral strain more closely approximates slight limitation of motion.  The VA examination reports and VA treatment records show that forward flexion of the lumbar spine ranged from 70 degrees to full flexion. Extension ranged from 20 degrees to full extension.  Lateral flexion ranged from 20 degrees to full lateral flexion.  Rotation ranged from 20 degrees due to full rotation.  The Veteran had pain with motion, but she was not shown to be functionally limited by the pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The revised rating criteria indicates in Note 2 that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

Thus, the Board finds that the limitation of motion of the lumbar spine more closely approximates slight.  The Board notes that the April 2011 examiner characterized the service-connected lumbosacral strain as moderately disabling.  The Board finds that this characterization is not sufficient evidence of moderate limitation of motion because the range of motion testing at that time showed full range of motion of the lumbar spine.  Based upon the medical evidence, the Board is unable to find that the Veteran has more than slight limitation of motion, such as would be necessary for an evaluation in excess of 10 percent under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may provide a basis for an increased evaluation for service-connected lumbar spine disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  The Board finds that there is no evidence of additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  The VA examination reports indicate that pain was considered with range of motion testing; pain with motion was noted upon all examinations and the exam reports do not note any additional limitation of motion than recorded.   The medical evidence does not establish any additional limitation of motion due to pain, fatigue, weakness, incoordination, or lack of endurance.   

The Board has also considered the provisions of Diagnostic Code 5293 (which were incorporated into the General Rating Formula for Diseases and Injuries of the spine during the course of the appeal, without changing the language).  However, the evidence does not establish that the Veteran's service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least two weeks during a 12 month period.  The record shows that the Veteran reported having six months of incapacitation due to the back disability but she does not indicate whether this was in the past 12 months or during the course of the appeal.  The lay and medical evidence shows that the Veteran had restrictions at work (restrictions from heavy lifting) due to the lumbar spine disability but the competent and credible evidence does not establish incapacitation.  There is no evidence of physician prescribed bed rest for at least two weeks but less than four weeks during any 12 month period during the course of the Veteran's appeal.  There is evidence a physician instructed the Veteran to stay home from work for four days in 2004 but no evidence of prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted for intervertebral disc syndrome. 

As described, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under the former Diagnostic Codes in effect prior to September 25, 2003.  The evidence preponderates against the claim for a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability for the entire period of the appeal.  

Consideration of the revised rating criteria for rating spine disabilities

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar strain under the revised rating criteria for spine disabilities.  The weight of the competent and credible evidence establishes that the Veteran's service-connected lumbar strain is manifested by pain and painful motion; radiating pain; tenderness to the lumbar spine on palpation and intermittent muscle spasm not resulting in abnormal gait; and forward flexion beyond 60 degrees. 

At her August 2003 VA examination , the Veteran indicated that she experienced back pain nightly and was very stiff in the morning.  She reported that it was better with stretching once she got moving.  She reported that the back pain was worse if she was on her feet all day and it worsened two or three times a week.  It was helped with stretching and resting.  

Examination revealed that muscle strength of both lower extremities was 5/5.  Reflexes were within normal limits.  Examination of her gait revealed she could walk on toes and heels and she could squat and rise from a squat.  Sensation was intact.  Examination of the back revealed full range of motion with forward flexion from zero to 95 degrees; extension from zero to 35 degrees; lateral flexion from zero to 40 degrees on the left and right with pain at 30 degrees on the left; and bilateral rotation from zero to 35 degrees.  The examiner noted that the Veteran only had pain on lateral flexion at 30 to 40 degrees on the left.  There was no muscle spasm, weakness, or tenderness.  The Veteran had no postural abnormalities or fixed deformities.  Musculature of the back was within normal limits.  She had no neurologic abnormalities.  The examiner indicated that the Veteran had chronic lumbosacral strain which was mild in nature with minimal decreased range of motion with lateral flexion and no impairment or direct tenderness.  X-ray examination revealed no arthritis.   

VA treatment records dated in November 2003 indicate that the Veteran reported having chronic low back pain and muscle spasm.  Physical examination revealed point tenderness on the entire midline spine with paraspinal muscle spasm.  The diagnosis was musculoskeletal pain with exacerbation of chronic low back pain with possible right L5 radiculopathy.  VA treatment records show that the Veteran sought treatment in the emergency room for low back pain in November 2003 and December 2003.  
 
VA treatment records show that the Veteran sought treatment for low back pain in 2004.  She sought treatment for the low back pain in urgent care and the emergency room in January 2004, May 2004, and July 2004.  In January 2004 and July 2004, she was instructed to stay home from work for two days.  A February 2004 VA treatment record indicates that there as full range of motion of the low back.  A March 2004 MRI of the lumbar spine revealed small right paracentral disc bulging at L5-S1.  A May 2004 VA pain clinic record indicates that the Veteran had discogenic low back pain and lumbar radiculopathy left greater than right.  It was noted that there was decreased forward flexion due to the pain.  A June 2004 physical therapy note indicates that the Veteran had low back pain with marked muscle tightness which caused postural dysfunction and irritation of the sacroiliac.  It was noted that the pain was significantly decreased with treatment.  In an undated statement, the Veteran's massage therapist indicated that the Veteran's lumbosacral ligament area was always in a state of different degrees of muscle spasms.  In an August 2004 statement, the Veteran's treating physician indicated that the Veteran was restricted for lifting more than 25 pounds at work until medically cleared and the tentative return to full duty was in November 2004.  An October 2004 VA treatment record indicates that on examination, there was tenderness to palpation of the mid lumbar spine.  There was slight weakness on dorsiflexion.  The assessment was lumbar spine degenerative joint disease with sciatica.  

The February 2005 VA examination report indicates that the Veteran reported using a lumbar support when working but she questioned whether or not it worked.  The Veteran reported that when working she frequently experienced radicular pain in the right lower extremity with her regular work activities.  She stated that she had to roll out of bed in the morning due to pain and could not rise up rapidly.  She reported difficulty standing for one hour, and she must constantly change position.  She had discomfort in her back after sitting for 10 to 15 minutes.  The discomfort in her back flared up on a daily basis in association with normal movements.  She had a significant increase in symptoms approximately every other day.  She reported that in the past 12 months, she had repeated episodes of discomfort in her back that flare-up with such intensity that she was required to visit the emergency room, and as a result, she had been unable to work and the amount of disability days added up to probably six months where she was totally incapacitated.  

On physical examination the Veteran was forced to roll over to get on the examination table.  There was tenderness at the lumbosacral level.  She had some degree of painful limitation of motion.  Forward flexion of the thoracolumbar spine was to 70 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 20 degrees bilaterally.  There was pain with motion.  Motor power and sensory distribution in the lower extremities were within normal limits.  The examiner stated that the Veteran had definite disability in the back and she had functional impairment in the low back associated with any repetitive bending, heavy lifting, or prolonged standing type activities.  There was no indication of instability or incoordination.  Weakness secondary to pain was an additional factor.  Fatigability was not an issue.  X-ray examination was unremarkable but the examiner noted it as an additional factor.  

A February 2005 VA neurologic examination report indicates that the Veteran was able to bend over trying to touch her toes from a standing positon with the fingers remaining 3 inches from the ground.  Strength was normal in both lower extremities.  There was no atrophy, fasciculations, involuntary movements, or tremors.  Reflexes were 2+ and equal.  She was able to walk across the room and walk on toes and heels with minimal difficulty.  It was noted that the Veteran had an MRI of the spine which showed mild bulging disc but no compression of the nerve root.  The diagnosis was lumbosacral strain but no lumbar radiculopathy.    

At a April 2011 foreign medical examination, the Veteran reported experiencing pain in the low back with pain that radiated to the buttocks and down the legs once or twice a week.  She reported that the pain was exacerbated by sitting for more than an hour, walking for 200 yards, standing for 15minutes, and lifting more than 6 kilograms.  She avoided bending.  It was noted that the Veteran took medication and did stretching exercises and the pain usually improved during the day.  Examination revealed an area of tenderness and pain to deep palpation in the lumbar region.  The Veteran was able to bend until her fingertips reached the ankles, 90 degrees more or less, and she had pain with all movements.  All other movements were through full ranges of motion with pain at the extremes.  Straight leg raising was 80 degrees on the left and 75 degrees on the right.  There was pain with straight leg raising against resistance, more on the left than right.  There were no abnormal neurological findings.  X-ray examination of the lumbosacral spine was normal.  The examiner indicated that the low back syndrome was moderately disabling.

The weight of the competent and credible evidence shows that the Veteran had minimal decreased range of motion of the lumbar spine.  The VA examination reports show that the Veteran had forward flexion of the lumbar spine beyond 60 degrees.  The combined range of motion of the thoracolumbar spine was 275 degrees upon examination in August 2003 and 170 degrees upon examination in February 2005.  The April 2011 examination report indicates that range of motion was normal.  There is competent evidence of occasional muscle spasm and tenderness to the lumbar spine region with palpation.  However, the weight of the evidence shows that the muscle spasm and tenderness did not cause abnormal gait.  Abnormal gait was not shown upon VA examinations.  VA treatment records document normal gait in April 2004, November 2004, April 2005, and March 2006.  There is no evidence of guarding or muscle spasm severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine. 

There is no basis for the assignment of a higher disability rating based on functional limitation due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The VA examination report and treatment records show that the Veteran had forward flexion of the lumbar spine from 70 degrees to full flexion (90 degrees) with pain.  The February 2005 VA examination report shows increased symptomatology due to the lumbar spine disability with increased limitation of motion with pain.  The 10 percent rating assigned to the lumbar spine disability in December 2005 was in recognition of the painful motion and mild to moderate functional impairment due to the lumbar spine disability.  The 10 percent rating was assigned to July 10, 2003, the entire period of the appeal.  The Board finds any functional loss due to pain or other symptoms to include during the intermittent flare-ups is contemplated in the 10 percent rating.  There is no objective evidence of weakness, incoordination, or instability.  Muscle strength was normal and there was no atrophy.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to weakness, fatigability, or incoordination or other symptoms, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

It is true that the Veteran demonstrated pain and tenderness on examination.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran was still able to demonstrate significant range of motion in her back even with pain.  Thus, the pain did not so functionally limit her motion as to warrant a higher rating.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion. 

Thus, as described, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities.   

A disability rating in excess of 10 percent is not warranted under Diagnostic Code 5243 for the time period in question.  The weight of the evidence establishes that the service-connected lumbar spine disability was not manifested by disc disease.  A March 2004 MRI detected a disc bulge, but the weight the evidence shows that there is no disc disease, neurological manifestations, nerve involvement, or neurological abnormalities to include radiculopathy.  The VA treatment records show diagnoses and/or assessments of possible L5 radiculopathy on the right in November 2003, lumbar radiculopathy in May 2004, and sciatica in October 2004.  However, the Board finds that the weight of the competent and credible evidence establishes that although the Veteran has radiating pain from the back down the legs, she does not have a separate neurological manifestation due to the service-connected lumbar strain.  For example, the Veteran was afforded a VA neurologic examination in February 2005 at which she was diagnosed with lumbosacral strain but no lumbar radiculopathy was found.  At this examination, motor testing, reflexes and sensory testing were all normal; and an MRI did not show any compression of a nerve root.  The examiner stated that there was no radiculopathy and no indication that further testing was necessary.  The VA spine examination in February 2005 and the April 2011 foreign medical examination reports also specifically found no separate neurologic manifestations due to the Veteran's lumbar spine disability.  At the 2005 VA examination, the examiner found that deep tendon reflexes were symmetrical, motor power and sensory distribution to the lower extremities was within normal limits.  Straight leg raises were negative as well.  The examiner also noted that while there was evidence of disk herniation, there was no indication of compression of the S1 nerve root on MRI.  The April 2011 examination report indicates there were no abnormal neurologic findings.   

The Board finds the February 2005 and April 2011 medical opinions to have great evidentiary weight as the opinions reflect a comprehensive evaluation of the Veteran and a comprehensive review of the Veteran's medical history pertinent to the lumbar spine.  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Thus, the Board finds that the VA examination reports have more probative value and outweigh the findings in the VA treatment records, which do not appear to have been based on actual neurologic testing, or review of MRI imaging.  Conversely, the multiple VA examinations have included motor, reflex and sensory testing, as well as review of an MRI.  As such, the weight of the evidence establishes that the Veteran does not have a separate neurologic manifestation due to the lumbar spine disability.  The Board noted that there is evidence of radiating pain but this symptom is contemplated in the rating criteria for spine disabilities.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain whether or not it radiates.  However, a separate rating is only warranted when the radiating pain is the result of a separate neurologic impairment.  Thus, the Board finds that entitlement to a separate rating for a separate neurological manifestation is not warranted at any time during the course of the Veteran's appeal.
  
The weight of the evidence does not establish incapacitating episodes having a total duration of at least two weeks during the past 12 months.  The record shows that the Veteran reported having six months of incapacitation due to the back disability but she does not indicate whether this was in the past 12 months or during the course of the appeal.  The lay and medical evidence shows that the Veteran had restrictions at work (restrictions from heavy lifting) due to the lumbar spine disability, but the competent and credible evidence does not establish incapacitation.  There is no evidence of physician prescribed bed rest for at least two weeks, but less than four weeks in the past 12 months.  There is evidence a physician instructed the Veteran to stay home from work for four days in 2004 but no evidence of prescribed bed rest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243. 

Accordingly, a schedular rating in excess of 10 percent for the Veteran's back disability is denied.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's lumbar spine disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or tenderness in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Moreover, in assigning the schedular rating, the Board is required to consider any symptoms which functionally limit the Veteran's range of motion.  In so doing, the Board has necessarily considered all back-related symptomatology.  The Veteran's complaints have been reviewed, but it does not appear that she has reported back-related symptomatology that is not covered by the schedular rating criteria.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

5.  Increased Rating for Fracture of the Right 5th Metatarsal

The Veteran asserts that a compensable rating should be assigned to the service-connected fracture of the right 5th metatarsal because she experiences pain in the right foot with prolonged standing, she has referred pain due to overcompensating in other ways to ease the pain in the injured area, and she has to wear inserts in her shoes.  She states that there is pain and she has problems with walking or standing secondary to this injury.  See the June 2004 notice of disagreement.  

A noncompensable, zero percent, rating is currently assigned to the Veteran's right 5th metatarsal disability, by analogy, under Diagnostic Code 5284 for a foot injury that is less than moderate or is mild.  Under Diagnostic Code 5284, other foot injuries, a 10 percent rating is assigned for moderate disability, a 20 percent disability rating is assigned for moderately severe disability, and a 30 percent is assigned for severe disability.  A 40 percent rating is assigned when the evidence establishes a foot injury with actual loss of the use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

After review of all of the evidence of record, the Board finds that the weight of the competent and credible evidence weighs against the assignment of a compensable disability evaluation for the service-connected residuals of a fracture of the right 5th metatarsal under Diagnostic Code 5284.  The weight of the competent and credible evidence does not establish that the service-connected right 5th metatarsal disability is manifested by or more closely approximates moderate impairment or disability.  The Board finds that the service-connected right 5th metatarsal disability more closely approximates no more than mild impairment or disability. 

At an August 2003 VA examination report indicates that the Veteran reported that the fracture to the 5th right metatarsal healed-up well and she denied any swelling, foot problems, or pain at that time.  She had no problems walking or standing due to this injury and she does not wear a brace or special shoe.  Examination of the Veteran's gait revealed that she could walk on toes and heels and she could squat and rise.  Examination of the right 5th metatarsal and right foot revealed no swelling, deformities, or bruising.  The assessment was status post fracture of the 5th metatarsal with no sequela, deformities, or impaired range of motion.  The examiner noted that no previous fracture site was seen on x-ray examination; the x-ray showed mild hallux valgus on the right.  The Board notes that in the assessment, the examiner referred to the left 5th metatarsal not the right but it is clear from the examination report and x-ray report that the right foot and right 5th metatarsal were examined and the notation of "left" in the assessment was an error.  

An April 2004 VA podiatry consult indicates that the Veteran had no gait abnormalities.  She had full range of motion of the metatarsal joints.  The impression was arch pain.  A November 2004 VA treatment record notes that the Veteran had a normal gait.  

At a February 2005 VA examination, the Veteran reported that she was experiencing discomfort in the arches of her feet when standing at work; and her work required her to be on her feet most of the time.  She did not take medication for her feet and she did not currently use any type of corrective shoe or appliance.  Weather changes caused some increased discomfort in her feet.  Examination of the feet revealed grade 1 pes planus.  Motor function of the feet was normal.  With manipulation of the feet, she had slight pain and tenderness in the mid tarsal area of both feet, more pronounced on the right.  There was no indication of edema, weakness, or instability.  When standing erect, there was normal weightbearing distribution of both feet.  There was no indication of any deformity of the 5th right metatarsal and no tenderness to palpation of the metatarsal.  She was able to take several steps while on tiptoe and had no difficulty walking with full weight on the heels.  There was no x-ray evidence of a previous fracture.  The examiner noted that if the Veteran did sustain a fracture in service, it healed without evidence of deformity, disability, or functional impairment.  It was noted that she currently had symptoms related to both feet which appear to be completely unrelated to the previous injury of the metatarsal.  X-ray examination showed possible mild hallux valgus in the right 1st metatarsal joint.  A March 2006 VA treatment record notes that the Veteran had a normal gait.  

The April 2011 foreign medical examination report indicates that the Veteran reported having an ache in the right 5th metatarsal with standing and it is eased if the Veteran inverts or everts her foot.  She wore orthotic insoles.  There was no swelling currently and the Veteran was able to walk a half mile; walking was limited due to back pain.  Examination revealed tenderness to the lateral side of the 5th right metatarsal.  There was no other abnormality.   

The weight of the evidence establishes that the service-connected right 5th metatarsal injury is productive of no more than mild symptoms or impairment, not moderate, moderately-severe, or severe symptoms or impairment.  The medical evidence for the time period of the appeal shows that at most, the Veteran had aching or tenderness in the right 5th metatarsal and pain on manipulation.  The VA examinations did not show any abnormality of the right 5th metatarsal.  There was no functional impairment detected upon examination and the Veteran had a normal gait.  The weight of the evidence does not establish moderate, moderately-severe or severe disability of the right 5th metatarsal.  Thus, a compensable rating is not warranted for the service-connected right 5th metatarsal fracture under Diagnostic Code 5284.  The claim for an increased rating is denied. 

The Board has considered other diagnostic codes for rating foot or toe disabilities.  However, the service-connected right 5th metatarsal fracture is not manifested by flatfoot, weakfoot, clawfoot, hallux valgus, hallus rigidus, or hammer toes.  There are findings of mild hallux valgus on the right but it affects the right 1st metatarsal not the 5th metatarsal.  There are findings of pes planus but no evidence this is due to the service-connected right 5th metatarsal fracture.  Thus, application of Diagnostic Codes 5276 to 5278 and 5280 to 5282 is not warranted. 

A compensable rating is not warranted under Diagnostic Codes 5279, metatarsalgia, or 5283, malunion or nonunion of the metatarsal bones.  Metatarsalgia has not been diagnosed.  There is also no evidence of malunion or nonunion of the right 5th metatarsal bone.  The VA examination reports indicate that the fracture healed.  There was no evidence of the fracture on x-ray examination and no abnormality was detected on examination.  Further, as discussed above, the impairment due to the fracture of the right 5th metatarsal is not more than mild.     

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  The schedular rating criteria also provide the mandatory compensable rating, only if the joint involved is a major joint, defined as the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  In this case, the right 5th metatarsal is not a major joint, and is not one of a series of minor service connected joints which are painful.  As such, a separate compensable rating is not warranted based purely on a finding of pain.

Accordingly, a compensable disability rating is not warranted for the service-connected fracture of the right 5th metatarsal, and the claim is denied.   

The Board has considered whether referral for an extraschedular evaluation is warranted.  See 38 C.F.R. § 3.321 and Thun, supra.  The Veteran's symptoms and functional limitations due to the fracture of the right 5th metatarsal are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected fracture of the right 5th metatarsal is manifested by tenderness on palpation and discomfort which more closely approximates mild injury or impairment.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for toe and foot disabilities provide ratings for moderate to severe impairment and provide a rating for actual loss of use of the foot.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 


ORDER

A compensable rating for uterine fibroids is denied.

A rating in excess of 10 percent for lumbosacral strain is denied.  

A compensable rating for fracture of the right fifth metatarsal is denied.
  
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


